Citation Nr: 0700195	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-33 082	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to April 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
January 2006, at which time the Board remanded the veteran's 
claim for a higher initial rating for diabetes mellitus for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

In September 2006 the veteran raised the issue of entitlement 
to a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities.  This claim is referred to the originating 
agency for appropriate action.


FINDING OF FACT

In November 2006, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
appellant's representative that the appellant desires to 
withdraw his appeal.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant  have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In November 
2006, the Board received written notification from the 
appellant's representative that the appellant desires to 
withdraw this appeal.  Consequently, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the appeal will be dismissed.


ORDER

The appeal is dismissed.




		
Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


